Citation Nr: 0812847	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  04-22 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for right-sided brain 
damage.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to February 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

The veteran testified at a March 2008 Board videoconference 
hearing before the undersigned Veterans Law Judge in March 
2008.  At the hearing, the Board granted a motion to advance 
this case on the docket.  38 C.F.R. § 20.900(c) (2007).  


FINDINGS OF FACT

1.  Asbestosis was not manifest during service and not 
diagnosed until November 2005, many years after service 
separation; the weight of competent medical evidence does not 
link the veteran's current asbestosis to his period of active 
duty.

2.  The veteran has been diagnosed with PTSD; service records 
and other evidence of record fail to corroborate the 
veteran's testimony as to his claimed in-service stressor; 
there is no credible supporting evidence that the alleged in-
service stressor actually occurred.

3.  The medical evidence is negative for a diagnosis of a 
neurological or nervous disorder until approximately 2000, 
many years after service separation; there is no competent 
evidence on file which establishes a medical nexus between 
the veteran's period of active duty and his current claim of 
right-sided brain damage.


CONCLUSIONS OF LAW

1.  Asbestosis  was not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).

2.  PTSD was not incurred in or aggravated by the veteran's 
period of active duty.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

3.  Right-sided brain damage, manifested by confusion, vision 
problems, headaches, difficulty with communication, 
hypertension, stress, and difficulty maintaining jobs, was 
not incurred in or aggravated by the veteran's period of 
active duty.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Asbestosis

The Board notes that there is no current specific statutory 
guidance with regard to claims for service connection for 
asbestosis and other asbestos-related diseases nor has VA 
promulgated any regulations regarding asbestos-related 
diseases.  However, VA has issued procedures on asbestos-
related diseases which provide some guidelines for 
considering compensation claims based on exposure to asbestos 
in VA ADJUDICATION PROCEDURE MANUAL M21-1 (formerly 
Department of Veteran's Benefits, DVB, Circular 21-88-8, 
Asbestos-Related Disease (May 11, 1988)).  

In addition, the Board will consider the guidance in 
VAOPGCPREC 4-2000.  VA must analyze the claim of entitlement 
to service connection for asbestosis under these 
administrative protocols.  Subparagraph 7.21a(1) of the M21-1 
recognizes that inhalation of asbestos fibers can produce 
fibrosis and tumors, interstitial pulmonary fibrosis 
(asbestosis), pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of pleura and peritoneum, lung cancer, 
and cancers of the larynx and pharynx.  Subparagraph 7.21a(3) 
points out that persons with asbestos exposure have an 
increased incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal and urogenital cancer.  

The latency period for asbestos-related diseases varies from 
10 to 45 or more years between first exposure and development 
of disease.  M21-1, Part VI, Ch. 7.21.  An asbestos-related 
disease can develop from brief exposure (as little as a month 
or two) to asbestos or indirectly (bystander disease).  Id.  
There is a prevalence of asbestos-related disease among 
shipyard workers since asbestos was used extensively in 
military ship construction.  Id.  

It is a fact that many U.S. Navy veterans during World War II 
were exposed to chrysotile products, as well as amosite and 
crocidolite, since these varieties of African asbestos were 
used extensively in military ship construction.  Id.; see 
also Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).  The veteran served in 
the Navy from 1944 to 1946; however, it is a matter of 
historical record that the Navy continued to use asbestos 
until at least the early 1970s. 

With asbestos-related claims, the Board must determine 
whether the claim-development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. App. 
120, 124-125 (1997) (while holding that the veteran's claim 
had been properly developed and adjudicated, the Veterans 
Claims Court indicated that the Board should have 
specifically referenced the DVB Circular and discussed the 
RO's compliance with the Circular's claim-development 
procedures).  

With these claims, the RO must determine whether or not 
military records demonstrate evidence of asbestos exposure 
during service, develop whether or not there was pre-service 
and/or post-service occupational or other asbestos exposure, 
and determine whether there is a relationship between 
asbestos exposure and the claimed disease, keeping in mind 
the latency and exposure information discussed above.  See 
M21-1, Part VI, Ch. 7.21.  

The Veterans Claims Court has held that neither MANUAL M21-1 
nor the CIRCULAR create a presumption of exposure to asbestos 
solely from shipboard service.  Rather, they are guidelines 
which serve to inform and educate adjudicators as to the high 
exposure of asbestos and the prevalence of disease found in 
insulation and shipyard workers and they direct that the 
raters develop the record; ascertain whether there is 
evidence of exposure before, during, or after service; and 
determine whether the disease is related to the putative 
exposure.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, 
287 F.3d 1377 (Fed. Cir. 2002); see also Nolen v. West, 12 
Vet. App. 347 (1999); VAOPGCPREC 4-2000.

Turning to the issue of whether military records demonstrate 
evidence of asbestos exposure during service, the Board notes 
that the veteran served aboard the U.S.S. Casablanca from 
1944 to 1946.  In his June 2004 claim for service connection 
for asbestosis, he alleged that the ship was filled with 
asbestos and that he contracted asbestosis while on active 
duty.  

However, there is no objective evidence of asbestos exposure 
during service.  His February 1946 report of physical 
examination upon discharge indicated that his respiratory 
system was normal and that his photofluorographic examination 
was negative.  Therefore, there is no evidence of a chronic 
respiratory disorder at the time of discharge.

Further, the veteran alleged in his June 2004 claim that he 
was never exposed to asbestos prior to or after his period of 
active duty service.  He was 21 years old when he entered 
onto active duty so it is reasonable to assume that he did 
not have occupational asbestosis exposure pre-service.  
However, at his March 2008 Board videoconference hearing, he 
conceded that he had post-service exposure to asbestos during 
the many years he spent working for an air conditioning 
company.    

As noted above, service medical records do not show a chronic 
respiratory disorder.  Post-service evidence is negative for 
respiratory complaints for many years after discharge.  In 
this case, the Board emphasizes the multi-year gap between 
discharge from service and initial reported respiratory 
symptoms.  

In addition, no competent evidence establishes a medical 
nexus between the veteran's asbestosis and his period of 
active duty.  In support of his claim, the veteran submitted 
correspondence dated in November 2005 from a private 
pulmonary specialist who concluded that the veteran had 
significant asbestos exposure and diagnosed him with 
pulmonary pleural asbestosis.  

On the other hand, the veteran was afforded a VA respiratory 
examination in August 2007.  After reviewing the claims file 
and conducting a thorough examination, the examiner diagnosed 
the veteran with mild asbestosis.  However, he noted that he 
could not determine whether the asbestosis exposure occurred 
while serving on board the U.S.S. Casablanca without 
resorting to mere speculation.  

As noted above, there is no presumption of exposure to 
asbestos solely from shipboard service.  Moreover, the Board 
is not obligated to accept medical opinions premised on the 
veteran's recitation of medical history.  See Godfrey v. 
Brown, 8 Vet. App. 113 (1995).  However, reliance on a 
veteran's statements renders a medical report incredible only 
if the Board rejects the statements of the veteran.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (citing Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992) for the proposition 
that Board may not disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
given by the veteran); see also Reonal v. Brown, 5 Vet. App. 
458, 460 (1993) (finding Board may reject medical opinion 
based on facts provided by the veteran previously found to be 
inaccurate); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(finding Board is not bound to accept uncorroborated account 
of veteran's medical history but must assess the credibility 
and weight of the evidence provided by the veteran rejecting 
it).

On the issue of credibility, the private physician concluded 
that the veteran had "significant" asbestos exposure during 
active duty.  On the other hand, the VA examiner, relying on 
VA guidance noted that the veteran's MOS of seaman, first 
class, listed the probability of asbestosis exposure as 
minimal.  The Board finds this distinction significant and 
places greater weight on VA guidance as to exposure based on 
an MOS determination. 

As such, the private physician's opinion based upon a 
considered and rejected account is based upon an inaccurate 
factual premise and has less probative value.  Reonal, 5 Vet. 
App. at 460-61.  Further, a physician's opinion based on the 
veteran's layman account of an illness from many years ago, 
which is otherwise uncorroborated by competent medical 
evidence of record, can be no better than the veteran's bare 
contentions.  Swann, 5 Vet. App. at 233; Wilson, 2 Vet. 
App. at 618.

There is nothing to suggest that the private physician had 
knowledge of the in-service events reported by the veteran, 
or that he reviewed the service medical records, or any other 
relevant evidence contained in the claims file; therefore, he 
is not competent to establish the level of impairment 
contemporaneous with the event.  In Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993), the Veterans Claims Court rejected a 
medical opinion as "immaterial" where there was no 
indication the physician had reviewed relevant service 
medical records or any other relevant documents that would 
have enabled him or her to form an opinion on service 
connection on an independent basis.  

In this case, the physician's opinion is no better than the 
underlying information provided to him.  The Board finds that 
the assertions and testimony of the veteran as to the level 
of exposure is unsupported.  Medical opinions based upon an 
unreliable history, as discussed above, are equally 
unreliable.  

On the other hand, the VA examiner had the claims file for 
review and discussed the relevant findings, including the 
private physician's statement.  There is no indication that 
the VA examiner was not aware of the veteran's past medical 
history or that he misstated any relevant facts.  Therefore, 
the Board finds the medical findings to be of high probative 
value.

The veteran has challenged the examiner's opinion that he was 
unable to render an opinion without resort to speculation as, 
in essence, no opinion and asks that the claim be remanded 
for another examination.  The Board finds that a remand is 
not appropriate in this circumstance.  The examiner's 
determination that no opinion could be rendered without 
resort to speculation is, in fact, sufficient to address the 
issue.  The Court has specifically held that speculation 
cannot establish service connection but there is no automatic 
basis for a remand when no medical determination can be made.

Next, the veteran and his spouse have reported that he has 
suffered from breathing problems since World War II.  While 
he is competent to report symptoms because this requires only 
personal knowledge, not medical expertise, as it comes to him 
through his senses, Layno v. Brown, 6 Vet. App. 465, 470 
(1994), as lay person, he is not competent to offer opinions 
on medical diagnosis or causation, and the Board may not 
accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).  Therefore, the 
veteran's assertion that his respiratory problems are related 
to military service has little probative weight.

In sum, a chronic respiratory disorder was not shown in 
service or for many years thereafter and asbestosis was not 
diagnosed until November 2005.  The competent evidence does 
not establish a nexus between the veteran's current 
complaints and active duty.  

Right-Sided Brain Damage

The veteran maintains, in essence, that he injured his head 
in service and, as a result, suffers from brain damage which 
is manifested by confusion, vision problems, headaches, 
difficulty with communication, hypertension, stress, and 
difficulty maintaining jobs.  

At his March 2008 Board videoconference hearing, he explained 
that while aboard the U.S.S. Casablanca in September 1945, 
the crew was using 40 mm guns to clear mines off the coast of 
Yokohama, Japan.  His job was to clear out the empty rounds, 
but one gun continued to fire while he was still in the 
firing area under the discharge chamber.  Although he 
conceded he was not hit with a projectile, he claimed that 
the force of the blast knocked him down.  

He alleged that he was sent to sick bay and prescribed bed 
rest before returning to duty, and claimed to have suffered 
from headaches, hearing, and vision problems since then.  
However, in his December 2000 claim for service connection 
for brain damage he stated that he failed to report the 
accident from the beginning because he thought his problems 
would correct themselves.  After a review of the evidence, 
the Board finds that the veteran's claim must be denied.

Service medical records do not indicate any treatment for 
injuries stemming from the described incident.  Furthermore, 
the veteran's February 1946 report of physical examination 
upon discharge indicated 20/20 bilateral vision and a normal 
nervous system.  Therefore, there is no evidence of a chronic 
brain injury at the time of discharge.  

In his December 2000 claim for service connection for brain 
damage, the veteran indicated that he went to a physician for 
treatment of nerve problems following his separation from 
service, but the physician is now dead and the medical 
records cannot be located.  

In correspondence dated in May 2003, the veteran's private 
neurologist indicated that he has been seeing him for 
treatment of dizziness, vertigo, and falls, and opined that 
his symptoms could be caused from the ear and head trauma on 
the right side of his head during World War II (emphasis 
added).  Unfortunately, the law provides that service 
connection may not be based on resort to speculation or 
remote possibility. 38 C.F.R. § 3.102; Stegman v. Derwinski, 
3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 
33 (1993).  

Moreover, statements from doctors which are inconclusive as 
to the origin of a disease can not be employed as suggestive 
of a linkage between the current disorder and the claimed 
incident of military service. Warren v. Brown, 6 Vet. App. 4, 
6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993); see 
also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) 
(holding that there was a plausible basis for the Board's 
decision that a disability was not incurred in service where 
even the medical evidence favorable to the appellant's claim 
did little more than suggest the possibility that the 
veteran's illness might have been caused by his wartime 
radiation exposure).

After a review of the evidence, and even assuming that the 
veteran sustained a head injury of some sort in service, 
there is no indication of continuity of symptomatology as 
evidenced by the absence of treatment for any of the 
conditions for many years after service.  Post-service 
medical evidence reflects that he underwent a brain magnetic 
resonance imaging (MRI) in February 2001, which indicated 
diffuse ischemic changes with periventricular white matter 
demyelinization and old left basal ganglia infarct, with no 
acute brain abnormalities seen.  

A July 2003 VA neurology consult indicated that the veteran 
developed a staggering gait in approximately 2000 and began 
to fall due to loss of equilibrium in 2002.  He was diagnosed 
with essential tremor.  The VA neurologist acknowledged the 
veteran's allegations that head trauma sustained during World 
War II was the cause of his current problems, but stopped 
short of endorsing this theory as much of the information was 
based on history as recited by the veteran.

As symptomatology allegedly associated with brain trauma was 
not shown until 2000, the Board places significant probative 
value on the, at a minimum, over 50+ year gap between 
discharge from military service and the initial symptoms.  As 
such, the Board concludes that the post-service 
symptomatology is too remote in time to support a finding of 
in-service onset, particularly given the lack of continuity 
of symptomatology during the multi-year gap between military 
discharge in 1946 and the current diagnoses.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period 
of absence of medical complaints for condition can be 
considered as a factor in resolving claim).  

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  The mere contentions of the veteran as 
to a medical nexus, no matter how well-meaning, without 
supporting medical evidence that would etiologically relate 
his complaints with an event or incurrence while in service, 
will not support a claim for service connection.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 
359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1994); King v. Brown, 5 Vet. App. 19 (1993).  As mentioned 
earlier, the medical opinions of the veteran's private 
neurologist are based on speculation and therefore do not 
support a claim for service connection.

In sum, even accepting that the veteran sustained head trauma 
during service, the Board places greater probative value on 
the absence of the claimed in-service incident, lack of in-
service treatment for head injury, no post-service treatment 
for many years after service separation, and the absence of 
competent medical evidence establishing a nexus between 
military service and the veteran's current complaints.  

PTSD

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) (as 
amended by 64 Fed. Reg. 32,807-32808 (1999)) (effective March 
7, 1997) (implementing the decision in Cohen v. Brown, 10 
Vet. App. 128 (1997)); see also 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d) (pertaining to combat veterans).  

If VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's testimony or statements.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996);  see also Gaines v. West, 11 Vet. App. 
353 (1998) (specific finding required as to whether the 
veteran engaged in combat with the enemy).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Here, the veteran's primary reported stressor is the blast 
incident described above, which he claims occurred in 
September 1945 aboard the U.S.S. Casablanca.  As explained 
above, there is no reference to this incident or treatment 
for injuries related to this incident in the veteran's 
service records.    

Under VA precedence, a determination as to whether a veteran 
engaged in combat with the enemy must be based on 
consideration of all evidence of record in each case.  In 
many cases, no single item of evidence will be determinative 
of the issue, and it will be necessary to evaluate the 
evidence for and against the assertion that the veteran 
engaged in combat.  Specifically, VA must assess the 
credibility, probative value, and relative weight of each 
relevant item of evidence and to apply the benefit-of-the-
doubt standard if the evidence is in equipoise.

Because the veteran's own statements do not establish that he 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality, his assertions of service stressors are not 
sufficient to establish the occurrence of such events, and 
instead his reported stressors must be verified.  

Post-service clinical records show that the veteran was 
diagnosed with PTSD as early as December 2002.  At the time 
of his diagnosis, he reported that he experienced a 
restricted range of affect, feelings of nervousness, 
recurring distressing dreams and recollection, frequent 
worrying, sleep disturbance, and increased startle reflex 
after being "broad sided by 8 blasts" aboard the U.S.S. 
Casablanca.  

The evidence shows that the veteran has continued to receive 
treatment for PTSD since that time.  However, although he has 
been diagnosed with PTSD, there is no indication that the 
diagnosis was ever based on the reported in-service stressor.  
Although the VA physicians acknowledged the veteran's 
reported history of the September 1945 blast accident, they 
do not opine that it is the source of his current PTSD.  

The Board notes that the described incidents must meet the 
criteria to qualify as a stressor.  There are two 
requirements for a stressor to be sufficient for PTSD: (1) a 
person must have been "exposed to a traumatic event" in which 
"the person experienced, witnessed, or was confronted with an 
event or events that involved actual or a threatened death or 
serious injury, or a threat to the physical integrity of self 
or others" and (2) "the person's response [must have] 
involved intense fear, helplessness, or horror."  Cohen, 10 
Vet. App. at 141 (quoting DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTALDISORDERS 32 (4th ed. 1994)).

In addition, VA was unable to verify the veteran's stressors 
because the veteran did not indicate with any degree of 
specificity stressors capable of verification.  Although he 
indicated that the alleged accident occurred aboard the 
U.S.S. Casablanca in September 1945, his service records 
contain no evidence of the accident or treatment resulting 
from the accident.  In addition, his February 1946 report of 
physical examination upon discharge indicated that his 
nervous system was normal.  

The Board is sympathetic to the veteran's reports of being 
nervous, stressed, and unable to effectively communicate.  
However, because his PTSD diagnosis was not based upon a 
stressor which can be verified by VA, the Board is unable to 
grant the benefit sought.

The Board has considered the veteran's assertions in 
adjudicating the issue on appeal.  However, as a layperson 
without ostensible medical training or expertise, he is not 
competent to render a probative opinion on a medical matter, 
such as whether he in fact suffers from service-related PTSD.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) ("a layperson is generally 
not capable of opining on matters requiring medical 
knowledge").  

The weight of the credible evidence demonstrates that the 
veteran does not have PTSD that was incurred in or aggravated 
by active service or that is related to service or to any 
corroborated incident therein.  As the preponderance of the 
evidence is against the claim, the "benefit-of-the-doubt" 
rule is not applicable, and the Board must deny the claim. 
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in October 2002 and June 2004 that fully 
addressed all four notice elements and were sent prior to the 
initial RO decisions in this matter.  The letters informed 
him of what evidence was required to substantiate the claims 
and of his and VA's respective duties for obtaining evidence.  
He was also asked to submit evidence and/or information in 
his possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service records 
and VA outpatient treatment records.  He submitted additional 
medical records as well as several written statements and 
stressor information, and was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  

In addition, he was afforded a VA respiratory examination in 
August 2007.  However, he was not afforded examinations for 
his brain damage and PTSD claims.  In determining whether the 
duty to assist requires that a VA medical examination be 
provided or medical opinion obtained with respect to a 
veteran's claim for benefits, there are four factors for 
consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, as there is no objective evidence establishing 
that the veteran was injured in a blast accident in service, 
the Board finds that examinations for brain damage and PTSD 
are not warranted.  
  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for asbestosis is denied.

Service connection for right-sided brain damage is denied.

Service connection for PTSD is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


